


109 HR 5973 IH: Hydrogen Transportation Wins Over

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5973
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Dent (for
			 himself, Mr. Wynn,
			 Mr. Inglis of South Carolina, and
			 Mr. Larson of Connecticut) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit for the installation of hydrogen fueling stations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hydrogen Transportation Wins Over
			 Growing Reliance on Oil (H2 GROW) Act.
		2.Credit for
			 installation of hydrogen fueling stations
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
				
					30D.Hydrogen-powered
				vehicle refueling property credit
						(a)Credit
				allowedThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to 50 percent of
				the amount paid or incurred by the taxpayer during the taxable year for
				qualified hydrogen-powered vehicle refueling property and the installation
				thereof.
						(b)Year credit
				allowedThe credit allowed under subsection (a) shall be allowed
				in the taxable year in which the qualified hydrogen-powered vehicle refueling
				property is placed in service by the taxpayer.
						(c)Definition of
				qualified hydrogen-powered vehicle refueling propertyThe term
				qualified hydrogen-powered vehicle refueling property means any
				property (not including a building and its structural components) if—
							(1)such property is
				of a character subject to the allowance for depreciation,
							(2)the original use of
				such property begins with the taxpayer,
							(3)such property is
				for the production, storage or dispensing of hydrogen fuel into the fuel tank
				of a motor vehicle propelled by such fuel, and
							(4)such property is located at a facility of
				the taxpayer from which the taxpayer sells such fuel for dispensing into fuel
				tanks of motor vehicles of the general public.
							(d)Application with
				other creditsThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
							(1)the regular tax for
				the taxable year reduced by the sum of the credits allowable under subpart A
				and sections 27, 29, 30, 30B, and 30C, over
							(2)the tentative
				minimum tax for the taxable year.
							(e)Basis
				reductionFor purposes of this title, the basis of any property
				shall be reduced by the portion of the cost of such property taken into account
				under subsection (a).
						(f)No double
				benefitNo deduction shall be allowed under section 179A with
				respect to any property with respect to which a credit is allowed under
				subsection (a).
						(g)Carryforward
				allowed
							(1)In
				generalIf the credit amount allowable under subsection (a) for a
				taxable year exceeds the amount of the limitation under subsection (d) for such
				taxable year (referred to as the unused credit year in this
				subsection), such excess shall be allowed as a credit carryforward for each of
				the 20 taxable years following the unused credit year.
							(2)RulesRules
				similar to the rules of section 39 shall apply with respect to the credit
				carryforward under paragraph (1).
							(h)Special
				rulesRules similar to the rules of paragraphs (4) and (5) of
				section 179A(e) shall apply.
						(i)RegulationsThe
				Secretary shall prescribe such regulations as necessary to carry out the
				provisions of this section.
						(j)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2013.
						.
			(b)Conforming
			 amendments
				(1)Section 1016(a) of
			 such Code is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by adding at the end the following new
			 paragraph:
					
						(38)to the extent
				provided in section
				30D(e).
						.
				(2)Section 55(c)(2)
			 of such Code is amended by inserting 30D(d), after
			 30C(d)(2),.
				(3)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 30C the following new
			 item:
					
						
							Sec. 30D. Hydrogen-powered vehicle refueling property
				credit.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
			3.Exclusion of
			 earnings from hydrogen fuel sales
			(a)In
			 generalPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to items specifically excluded from gross
			 income) is amended by inserting after section 136 the following new
			 section:
				
					136A.Income from
				hydrogen fuel sales
						(a)ExclusionGross
				income shall not include income attributable to the sale of hydrogen fuel sold
				at retail for use in a hydrogen vehicle.
						(b)Definition of
				hydrogen vehicleFor purposes of this section, the term
				hydrogen vehicle means a motor vehicle (as defined in section
				30(c)(2)) which is propelled—
							(1)by power derived
				from 1 or more cells which convert chemical energy directly into electricity by
				combining oxygen with hydrogen fuel which is stored on board the vehicle in any
				form and may or may not require reformation prior to use, or
							(2)by an internal
				combustion engine that is fueled by hydrogen.
							(c)TerminationThis
				section shall not apply to income attributable to sales after December 31,
				2014.
						.
			(b)Conforming
			 amendmentThe table of sections for subpart B of part III of
			 subchapter B of chapter 1 of such Code is amended by inserting after the item
			 relating to section 136 the following new item:
				
					
						Sec. 136A. Income from hydrogen fuel
				sales
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to income
			 received after December 31, 2004, in taxable years ending after such
			 date.
			
